WINCH, J.
Action was brought by defendant in error against plaintiff in error, before a justice of the peace to recover “the sum of $58 for necessities furnished, to-wit, necessary clothing and wearing apparel,” and upon the plaintiff’s affidavit the justice issued an order of attachment which was levied upon property of the defendant, including certain wearing apparel, but no part of the defendant’s personal earnings were taken or garnisheed in said proceedings. Motion by the defendant to dissolve the attachment being overruled, defendant appealed said motion to the common pleas court, where it was heard and again overruled; the court, however, released the attached wearing apparel, holding that it was exempt from attachment.
By proper proceedings the case is properly.before this court on error, and the sole question submitted for our consideration is whether, in an action for necessaries, where an attachment has been issued on the sole ground that the claim on which judgment is sought is for necessaries, property other than the personal earnings of the debtor can be attached? We answer this question in the affirmative. The trial court having come to the same conclusion, the judgment is affirmed.
Hale and Marvin, JJ., concur.